DETAILED ACTION
This action is in response to the reply received November 22, 2021. After consideration of applicant's amendments and/or remarks:
Claims 1, 3, 5-8, 10-11, and 13-16 are rejected under 35 USC § 103.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Bera, U.S. PG-Publication No. 2004/0107224 A1, in view of Lee et al., U.S. PG-Publication No. 2013/0019148 A1.

Claim 1
	Bera discloses a document editing apparatus comprising a processor configured to receive an operation to bundle a first document and a second document from a first user, wherein the second document is being edited by a second user. Bera discloses "a method for enabling concurrent editing of a document containing a plurality of independent … connected segments by multiple authors by assigning editing rights for each segments to a defined set of segment authors." Bera, ¶ 8. Figure 3 illustrates a document D comprising a plurality of segments SN. Each segment "is saved as a separate file" and "concatenated on-the-fly to create [document] D." Id. at ¶¶ 26-29. Accordingly, segment S1 (i.e. first document) is assigned a segment author (i.e. first user) and segment SN (i.e. second document) is assigned another segment author (i.e. second user). The method receives an operation to concatenate the segments (i.e. bundle the first and second document) on-the-fly to create document D (i.e. third document).
	Bera discloses generate a third document by generating a provisional second document corresponding to the second document and bundling the first document and the provisional second document when the processor receives the operation, the third document reflecting an editing result entered so far in the second document. Each author uses a "document editor … including means for … viewing document segments in various ways." Id. at ¶ 17; See Also ¶¶ 20-21; 43 ("segment author can view the entire document"). Each author "can view the document according to his/her requirements" (i.e. operation to bundle segments) and the document view is "generated on-the-fly by concatenating appropriate versions of each segment" (i.e. generate a third document). In one embodiment, the document view enables an author "to view, in real-time, those other segments which are being concurrently edited" using a "shadow buffer, which is a real-time replica of the segment's content" (i.e. an editing result entered so far). Id. at ¶ 53. The shadow buffer is analogous to a "provisional second document" because the shadow buffer comprises a real-time replica of edited segment content (i.e. second document).
reflect an editing result of the second document in the third document [when] the second user completes editing of the second document. Bera discloses that the default document view comprises "the segment opened for editing" and "the most recent saved version of each of the other segments." Id. at ¶ 52. The "most recent saved version" of a segment is the version of the segment when a user "completes editing."
	Bera does not expressly disclose reflect an editing result of the second document in the third document only when the second user completes editing of the second document.
	Lee discloses reflect an editing result of the second document in the third document only after the second user completes editing of the second document. Lee discloses an "online document updating system" comprising a "sub-document selecting unit" and "an online document updating unit configured to combine all sub-document[s] including an edited sub-document to create an updated online document when the selected sub-document is edited." The method "applies different authorities of users to parts of a document" (e.g. sub-documents) enabling collaborative editing of the online document. Lee, ¶¶ 5-6; 8-9; 16; 25. An online document file "is divided into plural sections to generate sub-files for the sections" (i.e. first and second documents). Id. at ¶ 41. When a sub-document is edited, "the online document updating unit 140 is configured to combine all sub-documents including the edited sub-document to create an updated online document" (i.e. third document). Id. at ¶ 45. The system further comprises an "editing completion determining unit 142" configured to "determine whether edition is completed by … analyzing an input of the user." If the user input "indicates completion of editing, the editing completion determining unit 142 determines that the edition is completed." Upon determining "that all edited sub-documents are completely edited, the updated document creating unit 144 creates the updated online document," (i.e. bundles the sub-documents to create Id. at ¶¶ 45; 75. Accordingly, the updated document creating unit 144 combines the edited documents, only after editing completion determination unit 142 determined that a user has completed editing.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the concurrent document editing method of Bera to incorporate the editing completion determination unit as taught by Lee. One of ordinary skill in the art would be motivated to integrate the editing completion determination unit into Bera, with a reasonable expectation of success, in order to "resolve the inconvenience caused by combining [documents], and prevent erroneous combination of the document[s], so that plural users more efficiently perform the collective documentation job." Lee, ¶ 59.

Claim 11
	Bera discloses wherein the processor is configured to, when the reflecting the editing result in the third document cannot be performed, present information indicating that the reflecting the editing result cannot be performed to an operator who performs the operation to bundle. Bera discloses that "[i]f … a segment's shadow buffer is not accessible, then the view of that segment will revert to the most recently saved copy of the segment and a warning message will be displayed." Bera, ¶ 53.

Claim 13
	Bera discloses wherein the processor is configured to present information indicating that the editing result has not yet been reflected. Bera discloses that "[i]f … a segment's shadow 

Claim 14
	Bera discloses wherein the processor is configured to present information indicating that the operation to bundle the first document and the second document is received. Views of the document are "generated on-the-fly by concatenating appropriate versions of each segment as required by the author." Bera, ¶ 51. The generated document view is "information indicating that the operation to bundle … is received."

Claim 15
	Claim 15 recites a medium storing instructions for performing the steps of the method recited in claim 1. Accordingly, claim 15 is rejected as indicated in the rejection of claim 1.

Claim 16
	Claim 16 recites an apparatus having means to perform the steps of the method recited in claim 1. Accordingly, claim 16 is rejected as indicated in the rejection of claim 1.


Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Bera, U.S. PG-Publication No. 2004/0107224 A1, in view of Lee et al., U.S. PG-Publication No. 2013/0019148 A1, further in view of Dukhon et al., U.S. PG-Publication No. 2009/0222763 A1.

Claim 3
	Dukhon discloses notify an editor who edits the second document that the second document is bundled when the processor receives the operation to bundle. Dukhon discloses an "out-space user interface for a document editor program," wherein the out-space user interface "includes a display surface for displaying document information and status and for exposing non-authoring features and functionalities." In one embodiment, the out-space user interface may provide "status information about a document being edited in the in-space user interface." Dukhon, ¶¶ 5-6. Exemplary document status information comprises "document security management status . . . information about one or more other users having access to a given document . . . whether previous version of the document are available," and "whether the document is set to a particular edit mode." Id. at ¶¶ 29-30. Further, in one embodiment that status pane indicates "whether others are currently editing the present document." Id. at ¶ 59. One of ordinary skill in the art would recognize that the status pane of Dukhon could indicate to a document editor the current status of the document being edited to create a bundle, or of other users capable of editing the document into a bundle. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the binder document method of Bera-Lee to incorporate the status indicator taught by Dukhon. One of ordinary skill in the art would be motivated to integrate the status indicator into Bera-Lee, with a reasonable expectation of success, in order to quickly locate non-authoring feature status information in an authoring environment. Dukhon, ¶ 2.

Claim 8
	Dukhon discloses wherein the processor is configured to notify an editor who edits the second document that the second document is bundled when the third document is formed. Dukhon discloses an "out-space user interface for a document editor program," wherein the out-space user interface "includes a display surface for displaying document information and status and for exposing non-authoring features and functionalities." In one embodiment, the out-space user interface may provide "status information about a document being edited in the in-space user interface." Dukhon, ¶¶ 5-6. Exemplary document status information comprises "document security management status . . . information about one or more other users having access to a given document . . . whether previous version of the document are available," and "whether the document is set to a particular edit mode." Id. at ¶¶ 29-30. Further, in one embodiment that status pane indicates "whether others are currently editing the present document." Id. at ¶ 59. One of ordinary skill in the art would recognize that the status pane of Dukhon could indicate to a document editor the current status of the document being edited to create a bundle, or of other users capable of editing the document into a bundle. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the concurrent document editing method of Bera-Lee to incorporate the status indicator taught by Dukhon. One of ordinary skill in the art would be motivated to integrate the status indicator into Bera-Lee, with a reasonable expectation of success, in order to quickly locate non-authoring feature status information in an authoring environment. Dukhon, ¶ 2.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Bera, U.S. PG-Publication No. 2004/0107224 A1, in view of Lee et al., U.S. PG-Publication No. 2013/0019148 A1, further in view of Huang et al., U.S. PG-Publication No. 2019/0303545 A1.

Claim 5
	Huang discloses wherein the processor is configured to present information indicating that the second document is being edited to an operator who performs the operation to bundle. Huang discloses "a cloud-based environment . . . configurable to implement event-driven generation of watermarked thumbnails and previews of shared objects." The cloud-based environment" can offer an editable document to a user . . . who can edit or modify or overwrite the file accessed."  Huang, ¶¶ 33-35. In one embodiment, the "collaboration server maintains an editable document in a first version using a version indication." Then "[a]s the first client entity edits the document . . . the collaboration server generates a second version of the editable document while the first client entity still has edit access to the first version of the editable document." During editing of the document by the first client entity, a "second client entity requests access . . . to the editable document, and the watermarking proxy applies a second watermark image to the second version of the editable document before delivering the second version to a second client entity." The second watermark indicates "that the document is open for editing by another user . . . and the identity of the other user." Id. at ¶ 56. Accordingly, the second watermark is information indicating the document is currently being edited.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the concurrent document editing method .


	Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Bera, U.S. PG-Publication No. 2004/0107224 A1, in view of Lee et al., U.S. PG-Publication No. 2013/0019148 A1, further in view of Bartek et al., U.S. PG-Publication No. 2013/0339847 A1.

Claim 6
	Bartek discloses wherein the processor is configured to prohibit editing of the provisional second document. Bartek discloses a "method for managing concurrent editing in a collaborative editing environment." Bartek, ¶ 5. The method is implemented using a collaborative feedback program 200 that "applies a temporary lock that suspends the ability of editors to edit content of a section of a document which is concurrently being edited by another editor." Id. at ¶¶ 20-21.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the concurrent document editing method of Bera-Lee to incorporate the temporary editing lock feature taught by Bartek. One of ordinary skill in the art would be motivated to integrate the temporary locking feature into Bera-Lee, with 

Claim 7
	Bartek discloses wherein the processor is configured to present information indicating that the editing of the provisional second document is prohibited when the third document is displayed. In one embodiment, program 200 "highlights the content of the document that is locked to additional editors, so as to warn … that an editor is currently editing a portion of the content of the document." Bartek, ¶ 22.


	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Bera, U.S. PG-Publication No. 2004/0107224 A1, in view of Lee et al., U.S. PG-Publication No. 2013/0019148 A1, further in view of Lo et al., U.S. PG-Publication No. 2009/0094242 A1.

Claim 10
	Lo discloses wherein the processor is configured to, when the editing result is reflected in the third document, receive an instruction to delete the second document after the editing, and the processor deletes the second document when the instruction to delete the second document is received. Lo discloses "a method … for collaborative authoring using fine-grained intra-document object locking." Lo, ¶ 7. Lo discloses a collaborative authoring server 202 storing Binary Larger Objects (BLOBs) that "represent[] a document that is associated with a particular type of application." Id. at ¶ 18. Figure 5 illustrates a method of "writing document modifications Id. at ¶¶ 30-35. Closing the temporary document is analogous to deleting the document (because it is temporary).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the collaborative editing method of Bera-Lee to incorporate the temporary document editing feature taught by Lo. One of ordinary skill in the art would be motivated to integrate the temporary document editing feature into Bera-Lee, with a reasonable expectation of success, in order to "prevent inconsistent changes to the … documents by different users." Lo, ¶ 2.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 15, and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. See Lee et al., U.S. PG-Publication No. 2013/0019148 A1.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK D MILLS whose telephone number is (571)270-3172. The examiner can normally be reached M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAVITA PADMANABHAN can be reached on (571)272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/FRANK D MILLS/Primary Examiner, Art Unit 2176                                                                                                                                                                                                        March 15, 2022